

113 SRES 314 ATS: Commemorating and supporting the goals of World AIDS Day.
U.S. Senate
2013-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 314IN THE SENATE OF THE UNITED STATESDecember 10, 2013Mr. Coons (for himself, Mr. Isakson, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 18, 2013Reported by Mr. Menendez, without amendmentMay 14, 2014Considered, amended, and agreed to with an amended preambleRESOLUTIONCommemorating and supporting the goals of World AIDS Day.Whereas an estimated 35,000,000 people are  living with HIV/AIDS in 2013;Whereas the 2001 United Nations Declaration of Commitment on HIV/AIDS Global mobilized global
			 attention and commitment to the HIV/AIDS epidemic and set out a series of
			 national targets and global actions to reverse the epidemic;Whereas the 2011 United Nations General Assembly High Level Meeting on AIDS addressed the progress
			 of intensified efforts to eliminate HIV and AIDS, including redoubling
			 efforts to achieve by 2015 universal access to HIV prevention, treatment,
			 care, and support, and to eliminate gender inequalities and gender-based
			 abuse and violence and increase the capacity of women and adolescent girls
			 to protect themselves from the risk of HIV infection;Whereas the Global Fund to Fight AIDS, Tuberculosis and Malaria was launched in 2002 and, as of
			 November 2013, supported programs in more than 140 countries that provided
			 antiretroviral therapy to 6,100,000 people living with HIV/AIDS and
			 antiretrovirals to 2,100,000 pregnant women to prevent transmission of
			 HIV/AIDS to their babies;Whereas the United States is the largest donor to the Global Fund to Fight AIDS, Tuberculosis and
			 Malaria;Whereas for every dollar contributed to the Global Fund to Fight AIDS, Tuberculosis and Malaria by
			 the United States, an additional $2 is leveraged from other donors;Whereas the United States hosted the Global Fund’s Fourth Voluntary Replenishment Conference on
			 December 2–3, 2013;Whereas the United States  President’s Emergency Plan for AIDS Relief (PEPFAR), introduced by
			 President George W. Bush in 2003, remains the largest commitment in
			 history by any nation to combat a single disease;Whereas, as of the end of September 2012, PEPFAR supported treatment for 5,100,000 people, up from
			 1,700,000 in 2008, and in 2012, PEPFAR supported provision of
			 antiretroviral drugs to 750,000 pregnant women living with HIV to prevent
			 the transmission of HIV from mother to baby during birth;Whereas PEPFAR directly supported HIV testing and counseling for more than 46,500,000 people in
			 fiscal year 2012;Whereas considerable progress has been made in the fight against HIV/AIDS, with   total new HIV
			 infections estimated at 2,300,000 in 2012, a 33-percent reduction since
			 2001; new HIV infections among children reduced to 260,000 in 2012, a
			 reduction of 52 percent since 2001; and AIDS-related deaths reduced to
			 1,600,000 in 2012, a 30-percent reduction since 2005;Whereas increased access to antiretroviral drugs is the major contributor to the reduction in
			 deaths from HIV/AIDS, and HIV treatment reinforces prevention because it
			 reduces, by up to 96 percent, the chance the virus can be spread;Whereas the World Health Organization (WHO) has revised its guidelines for determining whether HIV
			 positive individuals are eligible for treatment, thereby increasing the
			 number of individuals eligible for treatment from about 15,000,000 to
			 28,000,000;Whereas 9,700,000 people in low- and middle-income countries had access to antiretroviral therapy
			 by the end of 2012, an increase of nearly 20 percent in a year;Whereas an estimated 50 percent of those living with HIV do not know their status, according to a 
			 2012 UNAIDS report;Whereas sub-Saharan Africa remains the epicenter of the epidemic, accounting for 1,200,000 of the
			 1,600,000 deaths from HIV/AIDS;Whereas stigma, gender inequality, and lack of respect for the rights of HIV positive individuals
			 remain significant barriers to access to services for those most at  risk
			 of HIV infection;Whereas President Barack Obama voiced commitment to realizing the promise of an AIDS-free
			 generation and his belief that the goal was within reach in his February
			 2013 State of the Union Address;Whereas  the international community is united in pursuit of achieving the goal of an AIDS-free
			 generation by 2015;Whereas international donor funding has held steady since 2008 and  countries affected by the
			 epidemic are increasingly taking responsibility for funding and sustaining
			 programs in their countries, currently accounting for approximately 53
			 percent of global HIV/AIDS resources;Whereas December 1 of each year is internationally recognized as World AIDS Day; andWhereas, in 2013, World AIDS Day commemorations focused on:  [g]etting to zero: zero new HIV infections, zero discrimination, zero AIDS-related deaths: Now, therefore, be itThat the Senate—(1)supports the goals and ideals of World AIDS Day, including getting to zero through zero new HIV
			 infections, zero discrimination, and zero AIDS-related deaths;(2)applauds the goals and approaches for achieving an AIDS-free generation set forth in the PEPFAR
			 Blueprint: Creating an AIDS-free Generation;(3)commends the dramatic progress in global AIDS programs supported through the efforts of PEPFAR, the
			 Global Fund to Fight AIDS, Tuberculosis and Malaria, and UNAIDS;(4)urges, in order to ensure that an AIDS-free generation is within reach, rapid action towards—(A)full implementation of the Global Plan Towards the Elimination of New HIV Infections Among Children
			 by 2015 and Keeping Their Mothers Alive to build on progress made to date;
			 and(B)further expansion and scale-up of antiretroviral treatment programs, including efforts to reduce
			 disparities and improve access for children to life-saving medications;(5)calls for scaling up treatment to reach all individuals eligible for treatment under WHO
			 guidelines;(6)calls for greater focus on HIV/AIDS vulnerabilities of women and girls, including more directed
			 efforts to ensure that they are connected to the information, care, and
			 treatment they require;(7)supports efforts to ensure inclusive access to programs and human rights protections for all those
			 most at risk of HIV/AIDS and hardest to reach;(8)encourages additional private-public partnerships to research and develop better and more
			 affordable  tools for the diagnosis, treatment, vaccination, and cure of
			 HIV;(9)supports continued leadership by the United States in bilateral, multilateral, and private sector
			 efforts to fight HIV;(10)encourages and supports greater degrees of ownership and shared responsibility by developing
			 countries in order to ensure sustainability of their domestic responses;
			 and(11)encourages other members of the international community to sustain and scale up their support for
			 and financial contributions to efforts around the world to combat
			 HIV/AIDS.